— Judgment unanimously affirmed. Memorandum: From our review of the entire record, including the evidence submitted by the defense, we conclude that there is sufficient proof to sustain defendant’s conviction of resisting arrest (Penal Law, § 205.30). His arrest was authorized since the police had reasonable cause to believe that he had committed the crime of reckless endangerment (see GPL 140.10, subd 1, par [b]; Penal Law, § 120.20). His later acquittal of this charge is of no consequence (see People v Williams, *97325 NY2d 86, 89-90). Defendant’s own testimony established that he was informed of the reason for his arrest (CPL 140.15, subd 2) "and supplied any alleged deficiency in the People’s proof (see People v Kirkpatrick, 32 NY2d 17, 21, app dsmd 414 US 948; People v Farina, 290 NY 272, 274). Defendant’s remaining contentions are without merit. (Appeal from judgment of Ontario County Court, Reed, J. — criminal mischief, third degree, and resisting arrest.) Present — Dillon, P. J., Doerr, Boomer, Moule and Schnepp, JJ.